Citation Nr: 1731533	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Throughout the period of appeal, peripheral neuropathy of the right lower extremity has been manifested by symptoms that equate to moderately severe incomplete paralysis of the sciatic nerve.

2.  Throughout the period of appeal, peripheral neuropathy of the left lower extremity has been manifested by symptoms that equate to moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2016).

2.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

A July 2010 RO rating decision established service connection for peripheral neuropathy of the right and left lower extremities.  A 20 percent disability rating was awarded for each lower extremity, effective September 1, 2009.  The Veteran disagreed with the initial ratings assigned.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The neurological disabilities of the lower extremities have been rated by the RO under Diagnostic Code 8721, which covers paralysis of the external popliteal nerve (common peroneal).  However, the medical evidence of record only indicates involvement of the sciatic nerve.  Therefore, the Board finds that the Diagnostic Code most appropriate for rating the peripheral neuropathy of the Veteran's lower extremities is Diagnostic Code 8720, as that is the code that pertains specifically to the sciatic nerve.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

The term incomplete paralysis indicates a degree of impaired function substantially less than the type of picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).

On VA examination in April 2010, the Veteran reported a history of gradual loss of feeling over his feet.  The examiner noted that the Veteran walked with a normal gait, and his standing balance with a narrow base was normal.  On sensory examination there was marked impairment of sensation over the feet to light touch and pinprick.  The feet were examined with a monofilament, and the Veteran was able to feel the monofilament of the tested areas.  The examiner gave a diagnosis of severe diabetic peripheral neuropathy involving the feet with no functional impairment due to neuromuscular complications of diabetes mellitus at that time.  

A September 2010 VA treatment record shows that the Veteran's peripheral neuropathy pain did not improve with Gabapentin and Nortriptyline.

In a March 2012 statement, the Veteran stated that he had to curtail his normal activities due to peripheral neuropathy.  He stated that he could not stand on his feet or walk for more than 15 minutes at a time.  He added that he could not stand for the 30 to 40 minutes required to complete many errands.  He used a shower chair.  All of his activities required a plan to assure that he was not on his feet for any length of time.

In July 2012, the Veteran stated that he could only stand for short periods of time, and he was limited to driving only automatic transmission cars.  He had to hire out all manual labor around his house including yard work, painting, roofing, and construction.

VA treatment records from November 2012, May 2013, and September 2014 show that the Veteran experienced burning pain in the feet which caused trouble walking.  The Veteran could not stand for long periods of time due to pain in the feet.  

On VA examination in March 2015, the Veteran stated that he had numbness and tingling in his lower legs, and he had difficulty standing, walking, or going up stairs.  The examiner indicated that the Veteran experienced moderate constant pain in the bilateral lower extremities.  Moderate numbness and moderate paresthesias and dysesthesias were also noted in the bilateral lower extremities.  No muscle atrophy was present.  Sensory examination was decreased for the lower extremities and absent for the feet.  The examiner indicated that there was mild incomplete paralysis of the sciatic nerve on the right and left side.  The examiner remarked that the Veteran had an abnormal gait in that he took short steps and limped.  However, the examiner also indicated that the etiology of the abnormal gait was multifactorial in that the Veteran also had a knee condition.  The Veteran used a walker.  The examiner opined that the Veteran could perform light physical and sedentary activities.

A June 2015 neurology consult indicates that the Veteran could not feel his feet.  He had experienced some falls because he could not feel objects under his feet.  The examiner found no atrophy or weakness.

In July 2015, the Veteran stated that his neuropathy was much worse than the VA examiner indicated.  He stated that his private doctor felt that his neuropathy was severe.

A September 2015 letter from M.S., M.D., shows that the Veteran's peripheral neuropathy caused the Veteran considerable pain and balance difficulties.

At the November 2015 Board hearing, the Veteran said that he had to use a walker.  He had constant numbness and pain in his feet.  He could not feel the bottom of his feet.  He used a reclining chair.  The Veteran's spouse stated that the Veteran could not even stand to brush his teeth.  She stated that if the Veteran had to stand for any length of time beyond five or six minutes, he needed to find a chair.  She stated that none of the therapies that the Veteran had tried were working.  

On VA examination in January 2016, the Veteran stated that he had constant burning and tingling in the feet.  The examiner indicated that the Veteran experienced moderate constant pain in the bilateral lower extremities.  Moderate paresthesias and dysesthesias and moderate numbness were noted in the bilateral lower extremities.  Sensation to light touch was absent in the feet and lower legs.  No muscle atrophy was present.  The examiner indicated that there was moderate incomplete paralysis of the sciatic nerve on the left and right side.  The examiner opined that the Veteran had limitations with prolonged walking, standing, and climbing due to pain, numbness, and tingling in the bilateral lower extremities.

A November 2016 VA treatment record shows that the Veteran had stopped being treated with Lyrica due to tremors and hallucinations.  He used a scooter to increase mobility.

On VA examination in December 2016, the Veteran reported that he had gone from using a walker to using an electric chair for mobility.  The examiner indicated that the Veteran experienced severe constant pain in the bilateral lower extremities.  He also experienced severe numbness bilaterally.  Paresthesias and dysesthesias were deemed to be moderate in the bilateral lower extremities.  No muscle atrophy was present.  Sensation to light touch was decreased in the lower extremities and absent in the feet.  The examiner indicated that there was moderate incomplete paralysis of the sciatic nerve on the right and left.  The examiner also indicated that the Veteran's peripheral neuropathy made him unable to walk independently because he could not feel the ground.

Considering the pertinent evidence in light of the legal authority, the Board finds that the criteria for entitlement to higher ratings of 40 percent for a right and left lower extremity neurologic disability, but not higher, have been met.

The medical evidence shows that the Veteran's service-connected incomplete paralysis of the right and left lower extremities has been manifest by mild to moderate incomplete paralysis of the sciatic nerve on the right and left side, as found in March 2015, January 2016, December 2016 VA examination reports.  However, medical examiners have also described the bilateral peripheral neuropathy as severe and considerable in an April 2010 VA examination report, a July 2015 letter from the Veteran, and a September 2015 letter from M.S., M.D.  Additionally, the Veteran's spouse, who is a nurse, provided testimony at the November 2015 Board hearing which further indicates that the Veteran's symptoms are significant.  With consideration of the Veteran's self-reported symptoms in combination with the medical evidence, and resolving every reasonable doubt in favor of the Veteran, the Board finds that the peripheral neuropathy of the right and left lower extremities has been manifested by symptoms that equate to moderately severe incomplete paralysis of the sciatic nerve throughout the period of appeal.  Thus, higher ratings of 40 percent for each lower extremity are warranted.

The Board additionally notes that although the Veteran's peripheral neuropathy has been described as severe, none of the medical evidence of record shows that the Veteran has experienced marked muscle atrophy due to peripheral neuropathy.  The Veteran himself has not claimed that he experiences marked muscle atrophy due to peripheral neuropathy.  As there has been no marked muscle atrophy at any time during the period on appeal, ratings in excess of 40 percent are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2016).

The Board finds that the Veteran is entitled to a 40 percent rating for each lower extremity throughout the period of appeal, based upon the symptoms of moderately severe incomplete paralysis symptoms associated with each lower extremity.  The Board notes that the Veteran is competent to report symptoms and credible to the extent that he believes he is entitled to a higher rating for the disabilities.  The Veteran's statements have partially formed the basis for the assignment of an increased 40 percent rating for each lower extremity.  However, to the extent that his competent and credible lay evidence asserts entitlement to an even higher rating, that evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  The Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For those reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where a rating in excess of 40 percent for either lower extremity is warranted.  The evidence of record does not warrant ratings in excess of those now assigned for the Veteran's peripheral neuropathy of the lower right or left extremity at any other time during the period pertinent to this appeal.

Accordingly, the Board finds that entitlement to 40 percent ratings, but not higher, for peripheral neuropathy of the lower extremities is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected peripheral neuropathy of the bilateral lower extremities at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to the service-connected disabilities.  There is no competent and credible evidence of record that the Veteran has symptoms of the disabilities that are not considered in the rating criteria.  Higher ratings are available, but the symptoms required for the higher ratings to be assigned, are not shown.

Considering the variety of ways in which the rating schedule contemplates neurological disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology and the symptomatology shown is adequately compensated by the available rating criteria.  Thun v. Peake, 22 Vet App 111 (2008).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, the medical evidence does not indicate that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).

Finally, the Board notes that during the course of the appeal, a March 2016 RO rating decision established entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective October 24, 2014.  The Veteran has not filed a notice of disagreement regarding the effective date of the award of the TDIU.  Therefore, further consideration of TDIU is not before the Board at this time.  38 C.F.R. § 20.200.


ORDER

Entitlement to an initial rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an initial rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


